Case: 15-10713        Date Filed: 02/24/2017       Page: 1 of 25


                                                                                  [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 15-10713
                               ________________________

                          D.C. Docket No. 9:13-cv-80283-KLR

GLOBAL QUEST, LLC,

                                                                                  Plaintiff –
                                                                         Counter Defendant –
                                                                                  Appellant,

versus



HORIZON YACHTS, INC,
HORIZON GROUP, et al.,

                                                                               Defendants –
                                                                         Counter Claimants –
                                                                                  Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                     (February 24, 2017)

Before MARCUS and FAY, Circuit Judges, and FRIEDMAN, ∗ District Judge.

         ∗
          Honorable Paul L. Friedman, United States District Judge for the District of Columbia,
sitting by designation.
                Case: 15-10713       Date Filed: 02/24/2017       Page: 2 of 25




FRIEDMAN, District Judge:

       Plaintiff Global Quest, LLC appeals from the district court’s grant of

summary judgment to defendants on all but one count of plaintiff’s amended

complaint and to defendant Horizon Yachts, Inc. on its counterclaim for

foreclosure of a promissory note. Plaintiff appeals from the district court’s entry of

partial final judgment pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure.1       We reverse the district court’s grant of summary judgment to

defendants on Counts I, III, IV, VII, and VIII of plaintiff’s amended complaint and

the grant of summary judgment to defendant Horizon Yachts, Inc. on its

counterclaim. 2

                                     I. BACKGROUND

       Plaintiff purchased a 105 foot luxury super-yacht, specifically a CC-105

Horizon Explorer named “Starlight,” from defendant Horizon Yachts, Inc.

(“Seller”). The yacht was manufactured by defendant Horizon Yacht Co., Ltd.

(“Horizon”) and its wholly-owned subsidiary Premier Yacht Co., Ltd. (“Premier”)


       1
         “When an action presents more than one claim for relief . . . or when multiple parties
are involved, the court may direct entry of a final judgment as to one or more, but fewer than all,
claims or parties only if the court expressly determines that there is no just reason for delay.”
FED. R. CIV. P. 54(b); see Lloyd Noland Found., Inc. v. Tenet Health Care Corp., 483 F.3d 773,
778-80 (11th Cir. 2007).
       2
        Plaintiff does not challenge the district court’s entry of summary judgment on Counts II,
V, VI, IX, and X of the amended complaint. Counts VIII, IX, and X incorrectly are labeled in
the amended complaint as IX, X, and XI respectively.
                                                2
              Case: 15-10713    Date Filed: 02/24/2017    Page: 3 of 25


in Taiwan. While both Horizon and Premier are Taiwanese companies, Seller is an

independent U.S. Corporation based in Florida. It is undisputed, however, that the

Seller is Horizon’s agent and appears to be owned, at least in part, by Horizon and

Premier’s   founder    and     CEO,    John    Lu.       HORIZON     YACHTS,     INC.,

http://www.horizonyachtusa.com (last visited May 10, 2016) (“Horizon Yacht

USA is the U.S. agent for Horizon Yachts”).

      Plaintiff purchased the Starlight for $6,835,000 after negotiating and

executing a Purchase and Sale Agreement with Seller, along with an Addendum

executed shortly thereafter. That contract, as modified by the Addendum, contains

a seemingly self-contradictory provision.      The “as is” clause in the original

Agreement, paragraph 10, states that “upon closing, buyer will have accepted the

vessel in its ‘as is’ condition. Seller and the brokers have given no warranty, either

express or implied, and make no representation as to the condition of the vessel, its

fitness for any particular purpose or merchantability, all of which are disclaimed.”

The Addendum, however, modifies this clause — providing that before the word

“Seller,” “the following language is inserted: ‘Other than the limited express

warranty attached here as Exhibit A.’” With this alteration, paragraph 10 thus

reads: “Other than the limited express warranty attached here as Exhibit A, Seller

and the broker have given no warranty, either express or implied . . . .” Thus,

while the original Agreement purported to disclaim all warranties, express or


                                          3
              Case: 15-10713     Date Filed: 02/24/2017   Page: 4 of 25


implied, the Addendum inserted an express limited warranty into the contract. But

the Addendum also contains a further provision stating that “[t]he terms of this

Acceptance shall govern over any inconsistent terms in the Purchase Agreement

which is hereby ratified and declared to be in full force and effect.”

      As stated in the Addendum, Plaintiff was given a limited express warranty,

the terms of which were negotiated by the parties as part of the sale. Issued on

Seller’s letterhead but purporting to be from “Horizon Group,” a trade name for

Horizon’s companies, the limited warranty covers certain manufacturing and

design defects for a period of one year from the contract date. It is limited,

however, to “covered defects first discovered and reported to Horizon or the

Original Selling Dealer.” The limited warranty also disclaims “all other express

and implied warranties (except title),” and states that “[n]o employee,

representative, authorized dealer or agent of Horizon other than an executive

officer of Horizon is authorized to alter or modify any provision of the Limited

Warranty or to make any guaranty, warranty or representation, express or implied,

orally or in writing which is contrary to the foregoing.” The limited warranty also

lists Premier and its contact details on the final page, without any explanation as to

their relationship to the warranty.

      Plaintiff contends that defendants made numerous false representations

regarding the yacht’s condition during the negotiation of the sale. Specifically,


                                          4
               Case: 15-10713       Date Filed: 02/24/2017      Page: 5 of 25


plaintiff claims that the yacht was represented to be MCA LY2 compliant and built

to DNV standards, both in statements made by Seller’s sales representative and on

Horizon’s webpage advertising the Starlight. 3 Plaintiff claims that after it took

possession it quickly discovered that the yacht was not MCA LY2 compliant nor

was it built to DNV standards. The yacht had numerous problems that sharply

limited the range of the vessel to short distances and also had electrical issues that

rendered it unsafe. After defendants refused to repair or address the problems

under the warranty, plaintiff filed suit against the three defendants, bringing ten

claims under the amended complaint against each defendant: (1) fraud in the

inducement; (2) revocation of acceptance under the Magnuson-Moss Warranty

Act; (3) breach of the implied warranties of merchantability and usage of trade;

(4) breach of the implied warranty of fitness for a particular purpose; (5) breach of

a pre-purchase express oral warranty; (6) breach of a post-purchase express oral

warranty; (7) breach of the implied warranty of workmanlike performance;

(8) breach of the express written limited warranty; (9) rescission of the promissory

note executed with the purchase; and (10) an injunction barring defendants from

foreclosing on the promissory note or taking possession of the yacht for

non-payment. Seller counterclaimed to foreclose on the promissory note.
       3
         MCA is an acronym for the United Kingdom’s Maritime and Coastguard Agency. The
agency publishes, among other codes, the Large Commercial Yacht Code, abbreviated “LY2”,
which is a set of building standards for large yachts. DNV stands for “Det Norske Veritas” and
it is the world’s largest classification society. The organization sets safety, reliability, and
environmental standards for maritime vessels.
                                               5
              Case: 15-10713    Date Filed: 02/24/2017    Page: 6 of 25


      The district court entered summary judgment for defendants on all but two

claims: the breach of express warranty claims against Horizon and Premier. The

district court also entered summary judgment for Seller on its counterclaim to

foreclose on the promissory note. Pursuant to Rule 54(b) of the Federal Rules of

Civil Procedure, the district court certified the judgment as a partial final judgment

for interlocutory review. Plaintiff appeals, challenging the district court’s entry of

summary judgment as to Counts I, III, IV, VII, and VIII and the counterclaim.

                                 II. DISCUSSION

      We review a district court’s grant of summary judgment de novo. Stephens

v. Mid-Continent Cas. Co., 749 F.3d 1318, 1321 (11th Cir. 2014) (citing Kragor v.

Takeda Pharm. Am., Inc., 702 F.3d 1304, 1307 (11th Cir. 2012)). Summary

judgment is appropriate when the evidence, viewed in the light most favorable to

the nonmoving party, presents no genuine issue of material fact and compels

judgment as a matter of law. Id.; see also FED R. CIV. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986).

      Plaintiff challenges the entry of summary judgment as to: (1) the fraudulent

inducement claims against all three defendants (Count I); (2) the breach of implied

warranty claims against all three defendants (Counts III, IV, and VII); and (3) the

breach of express warranty claim against Seller, Horizon Yachts, Inc. (Count VIII).

Each is addressed in turn.


                                          6
              Case: 15-10713     Date Filed: 02/24/2017     Page: 7 of 25


                         A. Fraudulent Inducement: Count I

      The district court granted summary judgment to all three defendants on

plaintiff’s fraudulent inducement claim, relying on Florida precedent holding that a

plaintiff “cannot recover for fraudulent oral representations which are covered in or

contradicted by a later written agreement.” Sherwin-Williams Co. v. Auto Body

Tech. Inc., No. 12-23362, 2014 WL 2177961, at *4 (S.D. Fla. May 26, 2014)

(citing Giallo v. New Piper Aircraft, Inc., 855 So. 2d 1273, 1275 (Fla. Dist. Ct.

App. 2003)). Relying on the “as is” and “entire agreement” clauses in the contract,

the district court held that the claim is based on alleged pre-contractual

misrepresentations that were expressly contradicted by the later written agreement,

concluding that plaintiff could not have relied on the earlier statements as a matter

of law due to the conflicting conditions in the agreement.

      The district court expressly declined to follow Oceanic Villas, Inc. v.

Godson, 4 So. 2d 689 (Fla. 1941), which, contrary to the district court’s reasoning,

held that an “as is” clause does not bar a plaintiff from bringing a fraud claim.

Specifically, the Florida Supreme Court in Oceanic Villas held that where an

agreement is procured by fraud or misrepresentation “every part of the [] contract”

is vitiated because “[i]t is well settled that a party can not contract against liability

for his own fraud.” Id. at 690. The district court declined to follow Oceanic Villas

because, in its view, (1) it “is distinguishable because it did not involve a warranty


                                           7
             Case: 15-10713     Date Filed: 02/24/2017   Page: 8 of 25


disclaimer or address recent Florida law, stating that a party cannot recover in

fraud for misrepresentations covered or expressly contradicted in a later written

agreement;” (2) it was decided before the enactment of Florida’s Uniform

Commercial Code in 1965, which permits “as is” clauses and the exclusion of

warranties; and (3) the Florida Supreme Court’s holdings are “fact intensive and

depend on a review of the conditions of the contract as a whole, not just one

clause.”

      Plaintiff argues that the district court erred by refusing to follow Oceanic

Villas and granting summary judgment to defendants on the fraudulent inducement

claim. We agree.

      “As a federal court sitting in diversity jurisdiction, we apply the substantive

law of the forum state, in this case Florida, alongside federal procedural law.”

Horowitch v. Diamond Aircraft Indus., Inc., 645 F.3d 1254, 1257 (11th Cir. 2011)

(citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 58 (1938)). The Florida Supreme

Court “does not intentionally overrule itself sub silentio.” Puryear v. Florida, 810
So. 2d 901, 905 (Fla. 2002). “Where a court encounters an express holding from

[the Florida Supreme] Court on a specific issue . . . , the court is to apply [the]

express holding in the former decision until such time as [the Supreme] Court

recedes from the express holding.” Id.; see also Hoffman v. Jones, 280 So. 2d 431,

434 (Fla. 1973). The Florida Supreme Court has not overruled Oceanic Villas,


                                         8
              Case: 15-10713    Date Filed: 02/24/2017   Page: 9 of 25


explicitly or implicitly.   In fact, Florida’s intermediate courts of appeal have

continued to apply Oceanic Villas as recently as 2011. See, e.g., Lower Fees, Inc.

v. Bankrate, Inc., 74 So. 3d 517, 519 (Fla. Dist. Ct. App. 2011); D & M Jupiter,

Inc. v. Friedopfer, 853 So. 2d 485, 488-89 (Fla. Dist. Ct. App. 2003); Burton v.

Linotype Co., 556 So. 2d 1126, 1127 (Fla. Dist. Ct. App. 1990); see also Carolina

Acquisition, LLC v. Double Billed, LLC, No. 07-61738-CIV, 2009 WL 3190807,

at *2 (S.D. Fla. 2009). Oceanic Villas therefore remains binding precedent on the

law of fraudulent inducement in Florida, a fact unchanged by the more recent case

law cited by the district court. And neither the district court nor this Court is “at

liberty to disregard binding case law that is so closely on point,” and has not been

directly overruled by the Florida Supreme Court. United States v. Clarke, 780 F.3d
1131, 1133 (11th Cir. 2015) (second alteration in original) (quoting United States

v. Chubbuck, 252 F.3d 1300, 1305 n.7 (11th Cir. 2001)).

      Oceanic Villas also is not distinguishable from this case.         Nor was its

holding “fact intensive” such that its reasoning must be limited to the precise

contract provisions it considered. Oceanic Villas held that a contract provision,

including an “as is” clause, cannot preclude a fraud claim, unless the contract

expressly states that it is incontestable on the ground of fraud. 4 So. 2d at 690-91

(“We recognize the rule to be that fraud in the procurement of a contract is ground

for rescission and cancellation of any contract unless for consideration or


                                         9
             Case: 15-10713     Date Filed: 02/24/2017    Page: 10 of 25


expediency the parties agree that the contract may not be cancelled or rescinded for

such cause.”). This rule is directly contrary to the district court’s holding that

plaintiff’s claim is barred by virtue of the provisions of the contract. That the

contract at issue in Oceanic Villas did not contain a warranty disclaimer is a

distinction without a difference. Nothing in Oceanic Villas suggests that the result

would have been different with a warranty disclaimer, or any other contract

provision save a specific disclaimer of liability for fraud.           Absent such a

disclaimer, no matter the context, “a party can not contract against liability for [its]

own fraud.” 4 So. 2d at 690.

      The district court appears to have confused the threshold question of whether

a claim is barred as a matter of law with the later question of whether the evidence

is sufficient to survive summary judgment. The Sixth Circuit, applying Oceanic

Villas in a diversity case, recently explained this distinction as follows:

             Attempting to overcome this conclusion [that its alleged
             reliance on statements was unreasonable], [Appellant]
             relies on two Florida cases — Oceanic Villas, Inc. v.
             Godson, 4 So. 2d 689, 690 (Fla. 1941); Allen v. Stephan
             Co., 784 So. 2d 456 (Fla. Dist. Ct. App. 2000) — to show
             that a fraud claim can survive an integrated lease. But
             simply because [Appellant] is not prohibited from
             bringing a fraud claim does not mean [Appellant] can
             prove the elements of its fraud claim. Neither case
             suggests otherwise. In Oceanic Villas, the Florida
             Supreme Court held that an integration clause similar to
             the ones at issue here did not “estop[]” the lessee from
             alleging fraud or “make the contract incontestable
             because of fraud.” Oceanic Villas, Inc v. Godson, 4 So.
10
             Case: 15-10713     Date Filed: 02/24/2017     Page: 11 of 25


             2d at 690-91. But the court went on to call an integration
             clause “evidence[]” that “neither party has relied upon
             the representation of the other party made prior to the
             execution of the contract.” Id. at 691; accord Cassara v.
             Bowman, 186 So. 514, 514 (1939). Here, we have that
             precise “evidence” and [Appellant]s’ actual knowledge
             that Best Buy Mobile would enter the relevant malls or
             already had done so before any final leases were signed
             [directly   contradicting     the     alleged    fraudulent
             misrepresentations]. . . . But again, no one here thinks
             [Appellant]’s claim is barred; the claim just lacks merit.”

Beeper Vibes, Inc v. Simon Property Grp., Inc., 600 Fed. App’x 314, 318-19 (6th

Cir. Dec. 12, 2014). The “as is” clause and the rest of the Purchase Agreement in

this case may constitute evidence against plaintiff’s fraud allegations, but

plaintiff’s claims are not precluded as a matter of law.

      The confusion over this distinction appears to have led the district court to

conclude that two Florida cases, Faulk v. Weller K-F Cars, Inc., 70 So. 2d 578

(Fla. 1954), and Lou Bachrodt Chevrolet, Inc. v. Savage, 570 So. 2d 306 (Fla. Dist.

Ct. App. 1990), are irreconcilable and that Faulk suggests an implicit rejection of

Oceanic Villas. In Faulk, the Florida Supreme Court held that a written guarantee

with a clear disclaimer of warranties and representations “negatives the idea of

fraudulent misrepresentations” and that plaintiff’s “allegations and the proof with

reference to fraudulent misrepresentations were wholly insufficient.” 70 So. 2d at

579. Faulk thus is an illustration of the above distinction — the court did not

address whether the claim was barred as a matter of law; the claim just lacked


                                          11
             Case: 15-10713     Date Filed: 02/24/2017    Page: 12 of 25


merit because the allegations and evidence “were wholly insufficient” and the clear

contract provisions weighed in the other direction. Similarly, in Lou, the Florida

District Court of Appeal did not consider whether a claim was barred as a matter of

law by a contract provision, but instead found sufficient evidence to affirm a jury

verdict because the plaintiff had “produced evidence as to all the elements of fraud

in the inducement” despite the existence of an “as is” provision in the contract.
570 So. 2d at 308. Neither Faulk nor Lou applied the rule from Oceanic Villas,

and they are irrelevant for our purposes here.

      Lastly, the fact that Oceanic Villas was decided before Florida’s enactment

of the Uniform Commercial Code also is of no moment because, although the UCC

permits “as is” clauses and warranty disclaimers, it is silent as to the impact, if any,

that such contract provisions have on fraud claims. See Hill v. Florida, 711 So. 2d
1221, 1224 (Fla. Dist. Ct. App. 1998) (“In the absence of clear constitutional or

statutory authority reflecting a change in established law, we do not possess the

authority to disregard controlling precedent of the [Florida Supreme Court].”); see

also Hoffman v. Jones, 280 So. 2d at 434. There is no indication that the Florida

legislature intended to overrule Oceanic Villas by passing the UCC. See also

Tinker v. De Maria Porsche Audi, Inc., 459 So. 2d 487, 491 (Fla. Dist. Ct. App.

1984) (Florida’s UCC “states that the pre-Code law with regard to fraud

supplements the U.C.C. and is not displaced by the Code, unless a particular


                                          12
             Case: 15-10713    Date Filed: 02/24/2017   Page: 13 of 25


provision specifically provides for such displacement.”) (citing Fla. Stat. §

671.103).

      Defendants suggest two alternatives bases on which we might affirm the

district court.   First, defendants maintain that they are entitled to summary

judgment because there are no genuine issues of material fact.           Specifically,

defendants argue that plaintiff has failed to present “any record evidence of the

required elements of knowledge and intentional deceit.” In fraud cases, however,

summary judgment “is rarely proper as the issue so frequently turns on the axis of

the circumstances surrounding the complete transaction, including circumstantial

evidence of intent and knowledge.” Coastal Investment Properties, Ltd. v. Weber

Holdings, LLC, 930 So. 2d 833, 834 (Fla. Dist. Ct. App. 2006) (quoting Cohen v.

Kravit Estate Buyers, Inc., 843 So. 2d 989, 991 (Fla. Dist. Ct. App. 2003)); see

also Burton, 556 So. 2d at 1129-30 (“Fraud is ordinarily inappropriate for

summary disposition; only after a full explanation of the facts and circumstances

can the occurrence of fraud be determined.”). To establish a claim of fraud in the

inducement under Florida law, a plaintiff must establish that: (1) the representor

made a false statement concerning a material fact; (2) the representor knew or

should have known that the representation was false; (3) the representor intended

to induce another party to act in reliance on the false statement; and (4) the party

acted in justifiable reliance on the representation and was injured as a result.


                                        13
             Case: 15-10713     Date Filed: 02/24/2017   Page: 14 of 25


Butler v. Yusem, 44 So. 3d 102, 105 (Fla. 2010) (citing Johnson v. Davis, 480 So.
2d 625, 627 (Fla. 1985)). Despite defendants’ protestations that there is no direct

evidence proving intent and knowledge, suffice it to say that the elements of fraud

— particularly including intent and knowledge — may be, and often are, proven by

circumstantial evidence. See, e.g., Bacon & Bacon Mfg. Co. Inc. v. Bonsey

Partners, 62 So. 3d 1285 (Fla Dist. Ct. App. 2011); Century Properties, Inc. v.

Machtinger, 448 So. 2d 570 (Fla. Dist. Ct. App. 1984). Viewed in the light most

favorable to plaintiff, there is sufficient evidence on the elements of fraudulent

inducement for this case to proceed to trial.

      Internal emails of the defendants indicate knowledge of the yacht’s very

poor condition, and plaintiff’s representative, Paul Queyrel, and its brokers

testified in depositions that defendants and their representatives made

representations to them during the sales pitch about the condition of the yacht and

specifically that it met international standards, which allegedly proved false after

delivery. In addition, plaintiff alleges that defendants advertised the yacht, both on

the internet and in physical handouts, as being MCA LY2 compliant and built to

DNV standards. Plaintiff’s representative and its brokers also testified that they

discussed these two standards at length with defendants and relied on defendants’

written and oral representations, and that defendants were aware that these

standards were “the selling point” of the sale. Plaintiff claims that these repeated


                                          14
             Case: 15-10713    Date Filed: 02/24/2017   Page: 15 of 25


representations induced it to purchase the yacht. Plaintiff’s representative and its

brokers further testified that the yacht was represented to be new, not a used

“dealer-demo” as defendants claim, and that when certain problems were

discovered prior to the sale, defendants “represented that Horizon would ‘take care

of’ and fix th[e] problem.”

      The CEO of the Seller, Roger Sowerbutts, denied under oath ever making

representations that the yacht was MCA LY2 compliant, denied that defendants

were aware of manufacturing defects and damage to the yacht, and claimed that

defendants believed the yacht to have been built to DNV standards.               Mr.

Sowerbutts conceded, however, that defendants’ website incorrectly described the

yacht as MCA LY2 compliant, despite the fact that the yacht “never was inspected

by MCA.”      There therefore are genuine issues of material fact and evidence

sufficient to survive summary judgment as to all four elements of the claim of

fraudulent inducement.

      Second, defendants argue that the economic loss rule bars plaintiff’s claim

for fraudulent inducement. The “economic loss rule is a judicially created doctrine

that sets forth the circumstances under which a tort action is prohibited if the only

damages suffered are economic losses.” Tiara Condominium Assoc., Inc. v. Marsh

& McLennan Companies, 110 So. 3d 399, 401 (Fla. 2013). The rule was designed

to prevent the application of tort remedies to traditional contract law damages. Id.


                                         15
              Case: 15-10713     Date Filed: 02/24/2017     Page: 16 of 25


The economic loss rule “has its roots in the products liability arena,” id., and the

Florida Supreme Court recently clarified in Tiara that under Florida law “the

economic loss rule applies only in the products liability context.” Id. at 407. The

Florida Supreme Court thus “recede[d] from [its] prior rulings to the extent that

they [] applied the economic loss rule to cases other than products liability.” Id.;

see also Alpha Data Corp. v. HX5, L.L.C., 139 So. 3d 907, 910 (Fla. Dist. Ct. App.

2013) (citing Tiara and summarily reversing a district court’s decision that the

economic loss rule barred a fraudulent inducement claim).

      Although a fraudulent inducement claim still must be independent of a

breach of contract claim, that minimal requirement is readily met here — the fraud

allegations are separate and distinct from defendants’ performance under the

contract. The fraud allegations concern representations about the yacht’s condition

and certain international building standards. The contract contains no statements

about either the international standards or the yacht’s condition. Such claims

therefore could not form the basis of a breach of contract claim. 4

             B. Breach of Implied Warranties: Counts III, IV, and VII

      The district court granted summary judgment to all three defendants —

Horizon Yachts, Inc., Horizon Yacht Co., Ltd., and Premier Yacht Co., Ltd. — on


      4
          Because judgment in favor of plaintiff on the fraudulent inducement claim would
“vitiate” the contract, we also reverse the grant of summary judgment to the Seller on its
counterclaim to foreclose on the promissory note.
                                           16
             Case: 15-10713    Date Filed: 02/24/2017   Page: 17 of 25


plaintiff’s breach of implied warranty claims due to the contract’s express

disclaimer of all implied warranties. Plaintiff argues that Section 2308(a) of the

Magnuson-Moss Warranty Act (“MMWA”), 15 U.S.C. § 2308(a), prohibits a seller

from disclaiming implied warranties if an express warranty, including a limited

warranty, is given. The district court rejected this argument because “limited

warranties are not governed by MMWA.” Not so.

      The Magnuson-Moss Warranty Act does apply to limited warranties. As

relevant, Section 2308(a) provides that:

             (a) No supplier may disclaim or modify (except as
             provided in subsection (b) of this section) any implied
             warranty to a consumer with respect to such consumer
             product if . . . such supplier makes any written warranty
             to the consumer with respect to such Consumer
             Product . . . .”

15 U.S.C. § 2308(a). As Section 2303 of the Act makes clear, the term “written

warranty” encompasses both “full” warranties, written warranties that meet “the

Federal minimum standards for warranty set forth in section 2304 of [the Act],”

and “limited” warranties, written warranties that do not meet the Federal minimum

standards. 15 U.S.C. § 2303(a). By its plain language, Section 2308 prohibits

sellers from disclaiming implied warranties when either a full or a limited warranty

is provided by the seller. Accord Abraham v. Volkswagen of America, Inc., 795
F.2d 238, 248 (2d Cir. 1986) (“Implied warranties . . . may not be disclaimed if a

written warranty, “full” or “limited,” is given, 15 U.S.C. § 2308(a).”); Boelens v.

                                           17
               Case: 15-10713        Date Filed: 02/24/2017       Page: 18 of 25


Redman Homes, Inc., 748 F.2d 1058, 1063 (5th Cir. 1984) (“Although ‘limited’

warranties are not subject to [the standards of Section 2304], the Act does provide

that the terms of a limited warranty may limit the duration of implied warranties

only to the duration of the written warranty.”) (quoting 15 U.S.C. § 2308). If a

jury concludes that one or all of the defendants issued or agreed to be bound by the

limited written warranty, the disclaimer of implied warranties therefore would be

ineffective to bar plaintiff’s claim. 5

       Defendants argue in the alternative that Horizon and Premier are entitled to

summary judgment because they are not in privity of contract with plaintiff, that

only the Seller — Horizon Yachts, Inc. — is. See Kramer v. Piper Aircraft Corp.,

520 So. 2d 37, 38 (Fla. 1988) (Florida law requires privity of contract for a breach

of implied warranty claim). Because, as we discuss infra at 21-25, there is a

genuine issue of material fact regarding who issued the limited express warranty

(Horizon, Premier, Horizon Yachts, or some combination thereof), there also is a

genuine issue of fact regarding privity of contract. Florida courts have found the

       5
          The district court’s reliance on Bailey v. Monaco Coach Co., 350 F. Supp. 2d 1036,
1042 (N.D. Ga. 2004), to reach the opposite conclusion was misplaced. In Bailey, the Northern
District of Georgia correctly noted that the MMWA distinguishes between full and limited
warranties and that “[o]nly full warranties are required to meet the minimum standards set forth
in 15 U.S.C. § 2304.” 250 F. Supp. 2d at 1042. The court then concluded that “because the law
relating to limited warranties is not expressly modified, limited warranties . . . are not governed
by Magnuson-Moss but by the Uniform Commercial Code” and went on to discuss relevant state
law warranty standards. Id. This overly broad statement is correct as to Section 2304 — the
minimum standards of Section 2304, by definition, apply only to full warranties — but incorrect
as to Section 2308, which, as discussed above, does apply to limited warranties.

                                                18
             Case: 15-10713    Date Filed: 02/24/2017   Page: 19 of 25


privity requirement to be satisfied when a manufacturer directly provides a

warranty to, or otherwise has direct contact with, a buyer who purchases from a

third party. See ISK Biotech Corp. v. Douberly, 640 So. 2d 85 (Fla. Dist. Ct. App.

1994) (finding privity where manufacturer’s representative told third-party seller

that seller could assure plaintiff that product would not destroy plaintiff’s crop);

Cedars of Lebanon Hosp. Corp. v. European X-Ray Distribs. of America, Inc., 444
So. 2d 1068, 1072 n.4 (Fla. Dist. Ct. App. 1984) (finding privity where

manufacturer’s representative made express warranty through direct contacts with

the purchaser who bought product from third-party distributor).

      Here, a jury could find that Horizon and Premier directly issued to plaintiff a

unique limited express warranty that was provided and specifically negotiated as

part of the purchase of the yacht they manufactured. See Cedars of Lebanon, 444
So. 2d at 1072 (“It seems fundamentally unfair, and anomalous in the extreme, to

allow the manufacturer to hide behind the doctrine of privity when the product,

which it induced the purchaser to buy, turns out to be worthless.”). There also is

evidence that the founder and CEO of Horizon and Premier was directly involved

in the negotiation of the purchase and limited warranty, it is undisputed that the

Seller, Horizon Yachts, is an agent of Horizon.           HORIZON YACHTS, INC.,

http://www.horizonyachtusa.com (last visited May 2, 2016) (“Horizon Yacht USA




                                         19
               Case: 15-10713       Date Filed: 02/24/2017    Page: 20 of 25


is the U.S. agent for Horizon Yachts”). 6 Plaintiff therefore might well be able at

trial to establish privity through the agency relationship. See Ocana v. Ford Motor

Co., 992 So. 2d 319, 324-25 (Fla. Dist. Ct. App. 2008) (an agency relationship can

establish the requisite privity).

                  C. Breach of Express Limited Warranty: Count VIII

      The district court granted summary judgment to the Seller, Horizon Yachts,

Inc., on plaintiff’s breach of express warranty claim, but not to Horizon Yacht Co.,

Ltd. or to Premier Yacht Co., Ltd. It held that the Seller did not issue or provide an

express limited warranty to plaintiff.             The district court concluded that the

Addendum did not incorporate the limited express warranty into the contract

because:      (1) “it would be unreasonable to interpret paragraph ten of the

agreement, indicating both that the [Seller] makes no warranties and sells the yacht

“AS IS,” and to thereafter include a limited warranty by the [Seller];” and (2) the

Purchase Agreement, Addendum, and limited warranty “indicate[] that [Horizon

Yachts] is not part of “Horizon” or “Horizon Group,” the party that issued the

limited warranty.”

      We disagree that it would be unreasonable to interpret the Purchase

Agreement, as amended by the Addendum, to include both the limited warranty

and an “as is” clause. The amended “as is” clause specifically demarcates the


      6
          Horizon Yachts, Inc. also uses the name “Horizon Yacht USA.”
                                              20
             Case: 15-10713     Date Filed: 02/24/2017   Page: 21 of 25


limited warranty as an exception to the clause. And the Addendum states that

“[t]he Terms of this Acceptance shall govern over any inconsistent terms in the

Purchase Agreement.” Thus, to the extent that the original “as is” clause conflicts

with the Addendum or the added limited warranty, the Addendum and limited

warranty would govern — assuming, of course, that they are a part of the contract

— a question to which we now turn.

      A collateral document, such as the limited warranty, is deemed to be

incorporated by reference into a contract if the contract “(1) specifically provide[s]

that it is subject to the incorporated [collateral] document and (2) the collateral

document to be incorporated must be sufficiently described or referred to in the

incorporating agreement so that the intent of the parties may be ascertained.” BGT

Grp., Inc. v. Tradewinds Engine Servs., LLC, 62 So. 3d 1192, 1194 (Fla. Dist. Ct.

App. 2011) (quoting Kantner v. Boutin, 624 So. 2d 779, 781 (Fla. Dist. Ct. App.

1993)). The first requirement mandates that “there must be some expression in the

incorporating document . . . of an intention to be bound by the collateral

document.” Kantner, 624 So. 2d at 781. As to the second requirement, “[i]t is a

generally accepted rule of contract law that, where a writing expressly refers to and

sufficiently describes another document, that other document, or so much of it as is

referred to, is to be interpreted as part of the writing.” Id. (quoting OBS Co. v.

Pace Constr. Corp., 558 So. 2d 404, 406 (Fla. 1990)).


                                         21
             Case: 15-10713      Date Filed: 02/24/2017    Page: 22 of 25


      Viewing the evidence in the light most favorable to the plaintiff, as we must

on summary judgment, we conclude — while it is a very close question — that

there are genuine issues of material fact as to whether the limited warranty was

incorporated into the contract or whether the Seller, Horizon Yachts, otherwise

agreed to be bound by the warranty. Admittedly, the Purchase Agreement and the

warranty appear to differentiate between “Buyer” and “Seller [Horizon Yachts]”

on the one hand, and the “Horizon Group,” on the other, an indication that the

Seller, Horizon Yachts, is not a part of the Horizon Group, as the district court

found. And paragraph 13 of the warranty suggests that it was not the Seller who

issued the warranty and that the Seller did not agree to be bound by it. But this

evidence, while strong, conflicts with three pieces of evidence that in our view

raise genuine issues of material fact for a jury to resolve.

      First, the Purchase Agreement, as amended by the Addendum, states that

“[o]ther than the limited express warranty attached here as Exhibit A, Seller and

the brokers have given no warranty, either express or implied . . . .”          This

reasonably could be read to mean that the Seller, Horizon Yachts, itself, at least in

part, issued the limited express warranty. The Purchase Agreement, together with

the Addendum, specifically lists the limited warranty and states that it is attached

“as Exhibit A.” Moreover, the limited warranty was listed in the Closing Index,

along with the Purchase Agreement and the Addendum, as a part of the parties’


                                           22
             Case: 15-10713     Date Filed: 02/24/2017   Page: 23 of 25


agreement. Second, the limited warranty was issued on the Seller’s letterhead, and

it was negotiated alongside the Purchase Agreement and provided to plaintiff by

the Seller prior to the execution of the Purchase Agreement. Finally, a jury also

could reasonably conclude that the Seller is part of the “Horizon Group”

mentioned in the limited warranty — its website states that it is the U.S. agent of

Horizon and the Seller appears to be owned, at least in part, by Horizon’s founder

and CEO.

      The Purchase Agreement as a whole thus contains conflicting provisions as

to the Seller’s relationship with the warranty, and it is bolstered by extrinsic

evidence of the Seller’s relationship with the other Horizon entities. While there is

certainly strong evidence against finding that the Seller, Horizon Yachts, Inc.,

agreed to be bound by the limited warranty, we believe that there is also sufficient

evidence in the record to create a genuine issue of material fact entitling the jury

rather than the court to decide that question.

      There is one final point to address with respect to the express limited

warranty. As noted, the Purchase Agreement states that it is “attached here as

Exhibit A,” but it was not actually physically attached as an exhibit. Nevertheless,

the limited warranty was negotiated by the parties in conjunction with the Purchase

Agreement, provided to plaintiff well before the agreement was executed, and was

listed in the Closing Index. See Avatar Properties, Inc. v. Greetham, 27 So. 3d
23
             Case: 15-10713    Date Filed: 02/24/2017   Page: 24 of 25


764, 766 (Fla. Dist. Ct. App. 2010) (where a home warranty was not attached to

any agreement, language that “the warranty was available for examination at [the

seller’s] offices and that upon request the warranty would be attached as an exhibit

to the purchase and sale agreement” was sufficient to satisfy the second

requirement for incorporation by reference). Reading the documents together, a

jury could conclude that the parties intended for the Purchase Agreement,

Addendum, and limited warranty all to be part of the same contract. See Phoenix

Motor Co. v. Desert Diamond Players Club, Inc., 144 So. 3d 694, 697-98 (Fla.

Dist. Ct. App. 2014) (holding that documents “executed as part of the same

transaction” are incorporated when “they indicate the parties’ intent for the

[incorporating document] and the [collateral document] to be part of the same

contract”); see also Collins v. Citrus Nat’l Bank, 641 So. 2d 458, 459 (Fla. Dist.

Ct. App. 1994) (“Where two or more documents are executed by the same parties,

at or near the same time, in the course of the same transaction, and concern the

same subject matter, they will be read and construed together.”).

                                III. CONCLUSION

      For the foregoing reasons, we vacate the district court’s grant of summary

judgment, as to Counts I, III, IV, VII, and VIII and remand for trial, but affirm the

grant of summary judgment as to the remaining claims. We also reverse the

district court’s grant of summary judgment on defendants’ counterclaim.


                                         24
    Case: 15-10713   Date Filed: 02/24/2017   Page: 25 of 25


AFFIRMED IN PART, VACATED IN PART, AND REMANDED.




                              25